Citation Nr: 1210200	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  07-26 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Entitlement to a rating in excess of 60 percent for bronchial asthma on and after November 19, 2007.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Pflugner



INTRODUCTION

The Veteran served on active duty from November 1964 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In July 2009 and March 2010, the Board remanded this matter for further development.  The case has been returned to the Board for appellate consideration. 

The issue of entitlement to service connection for a skin disorder will be addressed in the remand portion of the decision below and is remanded to the RO via the Appeals Management Center in Washington, DC.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 60 percent for bronchial asthma, on and after November 19, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to a rating in excess of 60 percent for bronchial asthma, on and after November 19, 2007, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative, except that a representative may not withdraw a substantive appeal filed by the veteran personally without the express written consent of the veteran.  38 C.F.R. § 20.204(c).

With regard to the issues of entitlement to a rating in excess of 60 percent for bronchial asthma on and after November 19, 2007, prior to the promulgation of a decision by the Board, the Veteran indicated that he wished to withdraw his appeal.  Specifically, the Veteran submitted a statement dated in June 2011 wherein he indicated that he wished to withdraw his appeal as to the issue of entitlement to a rating in excess of 60 percent for bronchial asthma on and after November 19, 2007.  As a result, no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  As such, the Board finds that the Veteran has withdrawn this claim, and accordingly, the Board does not have jurisdiction to review the appeal as to the issue of entitlement to a rating in excess of 60 percent for bronchial asthma on and after November 19, 2007, and it is dismissed.


ORDER

The claim of entitlement to a rating in excess of 60 percent for bronchial asthma, on and after November 19, 2007, is dismissed.


REMAND

In July 2009, the Board found that an April 2007 VA examination was inadequate for purposes of determining service connection for a skin disorder and, thus, remanded the Veteran's claim of entitlement to service connection for further development.  Specifically, the Board directed the RO to request the Veteran to submit or identify any additional relevant evidence in support of his claim.  The Board also directed the RO to obtain a supplemental opinion from the April 2007 VA examiner.  The RO was directed to request that the VA examiner determine the nature and etiology of any present skin disorder, opine as to whether any present skin disorder was congenital or developmental, and to provide an opinion as to whether it pre-existed the Veteran's active duty service.  If it was determined that a present skin disorder was congenital, developmental, or pre-existed the Veteran's active duty service, the examiner was then asked to opine as to whether it was aggravated beyond its nature course by such service.  If it was determined that a present skin disorder was not congenital, developmental, or pre-existing, the examiner was asked to opine as to whether it was otherwise related to the Veteran's active duty service, including as a result of exposure to chemicals associated with jet engines and/or any verified exposure to an herbicidal agent.  In making this determination, the examiner was asked to consider the Veteran's in-service skin treatment.  Further, the RO was to provide the examiner with a statement as to the Veteran's verified in-service herbicidal agent exposure, if any, for review in conjunction with the examination.

While the Veteran's claims was in remand status, the RO determined that no in-service exposure to an herbicidal agent could be verified based on the location of the Veteran's duty stations, the dates of service, and/or his military occupational specialty.  As such, the RO did not need to create a summary of the Veteran's inservice herbicide exposure for review by the VA examiner.

The Veteran was scheduled for a VA examination in October 2009, but did not appear.  As such, the RO re-adjudicated that Veteran's claim in a supplemental statement of the case before remitting it to the Board for further appellate review.  In November 2009, the Veteran submitted a statement wherein he asserted that he did not receive notice of the October 2009 VA examination until a day after the scheduled date.  After receiving this notice, the Veteran stated that he went to a VA outpatient clinic at which time he underwent a VA examination.

The Veteran's claim was remitted to the Board before the October 20, 2009 VA examination report was associated with the claims file.  Because the examination report resulting from the October 20, 2009, VA examination had yet to be associated with the Veteran's claims file, the Board remanded the Veteran's service connection claim in March 2010.  The Board directed the RO to afford the Veteran the opportunity to submit or identify any additional relevant evidence in support of his claim.

Later in March 2010, the RO sent the Veteran a letter wherein he was requested to submit or identify pertinent evidence in support of his claim that was not already associated with his claims file.  In a statement dated on March 24, 2010, the Veteran indicated that he had no additional evidence to submit.

After the October 20, 2009 VA examination report was associated with the Veteran's claims file, the RO denied the Veteran's claim for service connection in a June 2011 supplemental statement of the case.  His claim has been remitted to the Board for further appellate review.

Pursuant to the Board's July 2009 remand, the RO afforded the Veteran the opportunity to undergo a VA examination.  Due apparently to complications involving the notice, the Veteran did not appear for the scheduled VA examination.  Despite this, however, the Board finds that the RO substantially complied with the Board July 2009 directives and, thus, a remand for corrective action is not warranted.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  With that said, however, the Veteran has not been afforded a VA examination that satisfied the directives of the Board's July 2009 remand.

As discussed above, the Board remanded the Veteran's service connection claim in July 2009 because the April 2007 VA examiner's opinion was inadequate for rating purposes.  Although the Veteran did not appear for the VA examination scheduled pursuant to the July 2009 Board remand, the April 2007 VA examiner conducted the October 20, 2009, VA examination.  As a result of this examination, the examiner provided a diagnosis of "eczema in remission," and then opined as follows:

This examiner cannot opine whether [the Veteran's] skin condition is congenital/developmental and/or pre-existing without [the V]eteran's childhood health records.  Eczema is a condition however that usually has a genetic predisposition.  The exact cause of eczema is unknown, but it's thought to be linked to an overactive response by the body's immune system to unknown triggers.  In addition, eczema is commonly found in families with a history of other allergies[.]

After reviewing the October 20, 2009 VA examination report, the Board finds that there is a further duty to assist the Veteran.  Specifically, the October 20, 2009, VA examiner was unable to provide an opinion as to whether a current skin disorder was congenital, developmental, and/or pre-existing without reviewing the Veteran's childhood medical records.  Based on a longitudinal review of the Veteran's claims file, it did not appear to the Board that any efforts to specifically obtain the Veteran's childhood medical records had been previously undertaken by VA.  As such, the Board finds that a remand is warranted in order to attempt to obtain these records.

The Board acknowledges, however, that the Veteran has been asked on several occasions throughout the pendency of this appeal to submit or identify evidence in support of his claim.  The Veteran is reminded that, while VA has a general duty to assist veterans in obtaining information relevant to their claims, there is a corresponding duty on the part of veterans to cooperate with VA in developing these claims.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist veterans in developing claims, rather than a duty on the part of VA to develop the entire claim with the veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  

Additionally, in the July 2009 remand, the Board directed the RO to request that the VA examiner provide an opinion as to whether a current skin disorder was related to the Veteran's active duty service, to include in-service exposure to chemicals associated with jet engines.  The October 20, 2009, opinion was, however, limited to whether or not a current skin disorder was congenital, developmental, and/or pre-existing.  As such, the Board finds that the October 20, 2009, VA examination is inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, in order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to afford the Veteran another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).

Accordingly, the case is remanded for the following actions:

1. The RO must request that the Veteran identify all VA and non-VA medical providers who treated him for a skin disorder prior to his active duty service.  Thereafter, the RO must attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  

If, after making reasonable efforts to obtain the named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2. The RO must request the April 2007/October 20, 2009 VA examiner to provide a supplemental opinion.  Regardless of whether the Veteran's childhood medical records were obtained, the examiner must opine as to the likelihood that a current skin disorder is congenital, developmental, and/or pre-existed the Veteran's active duty service.  

If the examiner determines that a current skin disorder is as least as likely as not (50 percent probability or greater) congenital, developmental, and/or pre-existed his active duty service, the examiner must then opine as to whether that skin disorder was aggravated beyond its natural course by the Veteran's active duty service.  

Alternatively, if the examiner finds that a current skin disorder is not as least as likely as not (less than 50 percent probability) a congenital, developmental, and/or pre-existed the Veteran's active duty service, the examiner must opine as to whether a current skin disorder is otherwise related to the Veteran's active duty service, including the Veteran's inservice exposure to chemicals associated with jet engines.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The prepared report must be typed.

3. If the April 2007/October 20, 2009, VA examiner is unavailable to provide a supplemental opinion, the RO must afford the Veteran another VA examination to determine the nature and origin of any present skin disorder.  Regardless of whether the Veteran's childhood medical records were obtained, the new examiner must opine as to the likelihood that a current skin disorder is congenital, developmental, and/or pre-existed the Veteran's active duty service.  

If the examiner determines that a current skin disorder is as least as likely as not (50 percent probability or greater) congenital, developmental, and/or pre-existed his active duty service, the examiner must then opine as to whether that skin disorder was aggravated beyond its natural course by the Veteran's active duty service.  

Alternatively, if the examiner finds that a current skin disorder is not as least as likely as not (less than 50 percent probability) a congenital, developmental, and/or pre-existed the Veteran's active duty service, the examiner must opine as to whether a current skin disorder is otherwise related to the Veteran's active duty service, including the Veteran's inservice exposure to chemicals associated with jet engines.  

All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The prepared report must be typed.

4. If an additional examination is required, the RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for an examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5. After the development requested has been completed, the RO must review the report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated, to include consideration of all the relevant evidence submitted since the June 2011 supplemental statement of the case.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


